Exhibit 10.21

CHRYSLER GROUP LLC

2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

CHRYSLER GROUP LLC 2012 LONG-TERM INCENTIVE PLAN

1. Introduction and Purpose. This Chrysler Group LLC 2012 Long-Term Incentive
Plan was adopted by the Compensation and Leadership Development Committee of the
board of directors of Chrysler Group LLC on February 23, 2012.

The purpose of the Plan is to set forth principles and rules, which govern the
grant of Unit-based awards to eligible top performers and key leaders of the
Company (and its Subsidiaries), in order to foster a strong performance culture,
to reward the best performers, and to align managements’ and Members’ interests
in achieving the Company’s financial objectives. The Company believes that the
Plan will also assist in attracting and retaining individuals of outstanding
training, experience and ability, and will also ultimately promote the long-term
success of the Company.

2. Definitions. The following terms shall have the following meanings:

(a) “Award” means the grant of a right or potential right, as applicable, to a
Participant to receive incentive compensation under the Plan. An Award shall be
earned and vested only to the extent its terms and conditions are satisfied.

(b) “Award Agreement” means the written agreement between the Company and the
Participant that sets forth the applicable terms, conditions, and limitations
with respect to a particular Award. Each Award Agreement shall be in such form
and shall contain such terms and conditions as determined by the Committee in
its sole discretion.

(c) “Board” means the board of directors of the Company, as defined in the
Operating Agreement.

(d) “Cause” means the Participant’s (i) willful failure to perform substantially
his or her responsibilities to the Company (other than any failure resulting
from such Participant’s incapacity due to mental or physical illness or injury
or from any permitted leave required by law), (ii) engagement in illegal conduct
or in gross misconduct, in either case, that causes financial or reputational
harm to the Company or any of its subsidiaries or affiliates, (iii) commission
or conviction of, or plea of guilty or nolo contendere to, a felony, or
(iv) material breach of the terms of this Plan or any other agreement entered
into between the Participant and the Company or any of its subsidiaries or
affiliates.

(e) “Change of Control” means an event described in Section 9 hereof.

(f) “Chrysler IPO” shall have the meaning set forth in the Operating Agreement.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Any reference in the Plan to a specific Section of the Code shall include
such Section, any valid regulation and other applicable authorities promulgated
thereunder, and any comparable provision of any future legislation amending,
supplementing, or superseding such Section of the Code.



--------------------------------------------------------------------------------

(h) “Committee” means the Compensation and Leadership Development Committee of
the Board.

(i) “Company” means Chrysler Group LLC, a limited liability company,
incorporated in and under the laws of the State of Delaware, or any successor
thereto.

(j) “Disability” means “disability” within the meaning of the applicable
long-term disability program of the Company.

(k) “Member” shall have the meaning set forth in the Operating Agreement.

(l) “Operating Agreement” means the Amended and Restated Limited Liability
Company Operating Agreement of the Company, dated June 10, 2009 (as the same may
be amended from time to time).

(m) “Parent” means Fiat S.p.A., the Company’s indirect majority stockholder, or
any successor thereto that is the Company’s indirect majority stockholder.

(n) “Participant” means (i) an employee of the Company or its Subsidiaries or
(ii) a consultant or other individual providing services to the Company and its
Subsidiaries, who, in each case (A) has been selected by the Committee (or its
delegee) to receive an Award under the Plan and (B) to the extent required by
the Committee, has executed an Award Agreement.

(o) “Performance Criteria” means one or more pre-established objective
performance goals established by the Committee, which may be based on one or
more business criteria, including, but not limited to: operating profit; free
cash flow; revenue; revenue growth; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; earnings per unit;
operating income; pre- or after-tax income; net operating profit after taxes;
cumulative modified operating profit; economic value added (or an equivalent
metric); ratio of operating earnings to capital spending; cash flow (before or
after distributions); cash-flow per unit (before or after distributions); net
earnings; net sales; sales growth; unit price performance; return on assets or
net assets; return on equity; return on capital (including return on total
capital or return on invested capital); cash flow return on investment; total
return; cumulative return on net assets employed; improvement in or attainment
of expense levels; market share; and improvement in or attainment of working
capital levels or other business criteria. Performance Criteria may (i) be based
on one or more business criteria that apply to the Participant, the Company as a
whole, any Subsidiary, business unit, division, segment of the Company, the
Parent, or any affiliate of the Parent, or any combination thereof, (ii) include
or exclude (or be adjusted to include or exclude) extraordinary items, the
impact of charges for restructurings, discontinued operations and other unusual
and non-recurring items, and the cumulative effects of tax or accounting
changes, each determined based on generally accepted accounting principles in
the United States of America, as in effect from time to time (“GAAP”), or on a
non-GAAP basis (such as International Financial Reporting Standards), and/or
(iii) reflect absolute entity performance or a relative comparison of entity
performance to the performance of a peer group, index, or other external
measure, in each case as determined by the Committee in its sole discretion.

 

- 2 -



--------------------------------------------------------------------------------

(p) “Performance Period” means the period during which the Performance Criteria
must be attained, as designated by the Committee in its sole discretion.

(q) “Performance Share Unit” means an Award, designated as a unit, providing a
Participant with the right to receive a cash payment (subject to Section 5) in
an amount determined as a function of a designated number of Units at a date on
or after, and subject to, the attainment of Performance Criteria within the
Performance Period and the satisfaction of such other terms and conditions, as
specified by the Committee in the Award Agreement in accordance with Section 7
hereof.

(r) “Person” means any individual, entity or group, including any “person”
within the meaning of Section 13(d)(3) or 14(d)(2) of the United States
Securities Exchange Act of 1934, as amended.

(s) “Plan” means the Chrysler Group LLC 2012 Long-Term Incentive Plan, as may be
amended from time to time, including any and all component plans and programs
established hereunder pursuant to which Awards are granted.

(t) “Restricted Share Unit” means an Award, designated as a unit, providing a
Participant with the right to receive a cash payment (subject to Section 5) in
an amount determined as a function of a designated number of Units at a date on
or after, and subject to, the satisfaction of vesting conditions and such other
terms and conditions, as specified by the Committee in the Award Agreement in
accordance with Section 6 hereof.

(u) “Resulting Entity” has the meaning set forth in Section 9 hereof.

(v) “Subsidiary” or “Subsidiaries” means any corporation or entity of which the
Company owns directly or indirectly, at least 50% of the total voting power or
in which it has at least a 50% economic interest, and which is authorized by the
Committee to participate in the Plan.

(w) “Unit” means 1/600 of a “Class A Membership Interest” (as defined in the
Operating Agreement) on a fully diluted basis and assuming the conversion of
outstanding Class B Membership Interests (as defined in the Operating
Agreement).

(x) “Value” means the value of one Unit, on any date, as determined by the
Committee in the exercise of its reasonable judgment in good faith based upon
such methods or procedures as shall be established from time to time by the
Committee. In determining the value of the Company, the Company may consult with
investment bankers, auditors, valuation experts and other advisors, and shall
not incur any liability for any action taken in good faith in reliance on the
advice of such advisors.

 

- 3 -



--------------------------------------------------------------------------------

(y) “Voting Unit” has the meaning set forth in Section 9 hereof.

3. Administration. The Plan will be administered by the Committee.

The Committee shall have the discretionary authority to (i) prescribe, amend and
rescind rules and regulations relating to the Plan, (ii) provide for conditions
deemed necessary or advisable to protect the interests of the Company and/or its
equity security holders, (iii) select those individuals who are eligible to
participate in the Plan, (iv) determine the number, type and amount of Awards to
be granted to Participants, and the timing of grant and terms and conditions of
such Awards (and related Award Agreements), and to change the terms and
conditions of Awards at or after grant (subject to the provisions of Section 16
hereof), (v) construe and interpret the Plan and any Awards (and related Award
Agreements) granted thereunder, (vi) correct any defect or supply any omission
or reconcile any inconsistency in the Plan or in any Award granted under the
Plan, and (vii) make all other determinations which it deems necessary or
advisable for the administration of the Plan. The Committee may, at its
discretion, accelerate the vesting and/or waive the continuous employment
requirement of all or any portion of any Award granted under the Plan, to the
extent permitted by Code Section 409A; provided, that any payment in respect of
an Award for which vesting has been accelerated and/or the continuous employment
requirement has been waived shall be made in a manner and at a time that would
not result in any liability to the Participant under Code Section 409A.

The Committee or the Board may delegate its authority or authorize one or more
officers of the Company to select individuals to participate in the Plan and to
determine the number, type, and amount of Awards to be granted to such
Participants and the terms and conditions of such Awards (subject, in each case,
to the approval of the Committee). Any reference in the Plan to the Committee
shall include such authorized officer or officers. The Committee may consult
with legal counsel and other advisors, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel. The Committee
shall have sole discretion to determine which legal counsel and other advisors
to retain.

The determinations and interpretations of the Committee shall be made in
accordance with their judgment as to the best interests of the Company and in
accordance with the purposes of the Plan, and such determinations and
interpretations need not be uniform and may be made selectively among
Participants, whether or not such Participants are similarly situated. Any
determination or interpretation of the Committee under the Plan may be made
without notice or meeting of the Committee, if in writing signed by all the
Committee members, and any determination or interpretation of the Committee
(including any failure to make any determination or interpretation, or take any
action) shall be final, binding and conclusive for all purposes on all
interested Persons to the maximum extent permitted under applicable law, and
shall be given deference in any proceedings with respect thereto.

4. Participants. Participants may consist of any or all directors, officers and
employees of, and consultants or other individuals providing services to, the
Company and

 

- 4 -



--------------------------------------------------------------------------------

its Subsidiaries. Designation of a Participant in any year shall not require the
Committee (or its delegee) to designate that individual to receive an Award in
any other year or to receive the same type or amount of Award as granted to the
Participant in any other year or as granted to any other Participant in any
year. The Committee shall consider all factors that it deems relevant in
selecting Participants and in determining the type and amount of their
respective Awards.

5. Types of Awards, Payments, and Limitations. Awards under the Plan shall
consist of Restricted Share Units and Performance Share Units, each as described
below. Prior to a Chrysler IPO, payment of Awards will be in the form of cash.
On or after a Chrysler IPO, in the Committee’s sole discretion, payment of
Awards will be in the form of cash or shares of the resulting Company’s
publicly-traded stock; provided, however, that any settlement of Awards in
shares of the Company’s stock shall be subject to Member voting (and any other
applicable) requirements of the Operating Agreement. Acceptance of the Award by
the respective Participant shall constitute agreement by the Participant to the
terms and conditions of the Award.

(a) Awards shall be evidenced by an Award Agreement that sets forth the terms,
conditions and limitations of such Award. Such terms may include, but are not
limited to, the term of the Award, the provisions applicable in the event the
Participant’s employment terminates, and the Company’s authority (subject to the
provisions of Section 16 hereof) to unilaterally or bilaterally amend, modify,
suspend, cancel or rescind any Award, including, without limitation, the ability
to amend such Awards to comply with changes in applicable law. An Award may also
be subject to other provisions (whether or not applicable to similar Awards
granted to other Participants) as the Committee determines appropriate,
including provisions intended to comply with any applicable securities laws and
stock exchange requirements, understandings or conditions as to the
Participant’s employment, or forfeiture of Awards in the event of termination of
employment shortly after vesting, or breach of noncompetition or confidentiality
agreements following termination of employment.

(b) The Committee may (but need not) provide that any Awards under the Plan earn
distributions. Such distributions may be paid currently or may be credited to a
Participant’s Plan account and are subject to the same terms and conditions,
including, without limitation, the attainment of Performance Criteria, as the
underlying Award. Any crediting of distributions may be subject to such terms
and conditions as the Committee may establish.

6. Restricted Share Units. Restricted Share Units may be awarded to Participants
under such terms and conditions as shall be established by the Committee.
Restricted Share Units shall be subject to vesting conditions and such other
terms and conditions as the Committee determines, including, without limitation,
any of the following:

(a) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period; and

 

- 5 -



--------------------------------------------------------------------------------

(b) a requirement that the holder forfeit the Restricted Share Units in the
event of termination of employment during the period of restriction.

All restrictions shall expire and the Award shall vest at such times as the
Committee shall specify.

7. Performance Share Units. Performance Share Units may be awarded to
Participants under such terms and conditions as shall be established by the
Committee. Performance Share Units shall be subject to the attainment of
Performance Criteria during the applicable Performance Period and the
satisfaction of such other terms and conditions established by the Committee.

Notwithstanding the satisfaction of any Performance Criteria, the Performance
Criteria for the applicable Performance Period and the amount of cash paid in
respect of a Performance Share Units Award may be adjusted by the Committee on
the basis of such further consideration as the Committee in its sole discretion
shall determine.

8. Other Unit-Based Awards. In addition to the incentives described in Sections
6 and 7 hereof, the Committee may grant other Unit-based incentives payable in
cash under the Plan as it determines to be in the best interests of the Company
and subject to such other terms and conditions as it deems appropriate, as
specified by the Committee in the Award Agreement.

9. Change of Control. Except as otherwise determined by the Committee at the
time of grant of an Award, upon the termination of a Participant’s employment as
a result of (i) termination by the Company other than for Cause, (ii) the
Participant’s death, or (iii) the Participant’s Disability, in each case within
twenty-four months after the occurrence of a Change of Control, all restrictions
shall lapse and all other terms and conditions shall be deemed met on Restricted
Share Units; all Performance Criteria on Performance Share Units shall be deemed
achieved at target levels; all other terms and conditions met on Performance
Share Units; and all Restricted Share Units, Performance Share Units and all
other Awards shall be paid out in cash as promptly as practicable (but no later
than 30 days after such termination of employment, subject to any delay if the
calculation of the amount of the payment is not administratively practicable due
to events beyond the control of the Company, if and to the extent permitted by
Code Section 409A).

For purposes of the Plan, the term “Change of Control” shall mean:

 

  (a)

the acquisition by any individual, entity or group, including any Person, of
beneficial ownership (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of more than 50% of
the combined voting power of the then outstanding capital units of the Company
that by its terms may be voted on all matters submitted to unitholders of the
Company generally (“Voting Units”); provided, however, that the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company (excluding any acquisition resulting

 

- 6 -



--------------------------------------------------------------------------------

  from the exercise of a conversion or exchange privilege in respect of
outstanding convertible or exchangeable securities unless such outstanding
convertible or exchangeable securities were acquired directly from the Company);
(ii) any acquisition by the Company, the Parent, or any entity controlled by the
Parent; (iii) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company, the Parent, or any entity controlled by
the Parent; or (iv) any acquisition by any entity pursuant to a reorganization,
merger or consolidation involving the Company, if, immediately after such
reorganization, merger or consolidation, each of the conditions described in
clauses (i) and (ii) of subsection (b) below shall be satisfied; and provided
further that, for purposes of clause (ii) above, if (A) any Person (other than
the Company, the Parent, any entity controlled by the Parent, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, the
Parent, or any entity controlled by the Parent) shall become the beneficial
owner of more than 50% of the Voting Units by reason of an acquisition of Voting
Units by the Company, and (B) such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional Voting Units and such
beneficial ownership is publicly announced, then such additional beneficial
ownership shall constitute a Change of Control; or

 

  (b)

the consummation of a reorganization, merger or consolidation of the Company, or
the sale, lease, exchange or other transfer of all or at least 50% of the total
gross value of all of the assets of the Company (with the total gross value of
the total assets of the Company and the assets of the Company being sold,
leased, exchanged, or transferred each determined without regard to any
liabilities associated with such assets), excluding, however, any such
reorganization, merger, consolidation, sale, lease, exchange or other transfer
with respect to which, immediately after consummation of such transaction:
(i) all or substantially all of the beneficial owners of the Voting Units of the
Company outstanding immediately prior to such transaction continue to
beneficially own, directly or indirectly (either by remaining outstanding or by
being converted into voting securities of the entity resulting from such
transaction), more than 50% of the combined voting power of the voting
securities of the entity resulting from such transaction (including, without
limitation, the Company or an entity which as a result of such transaction owns
the Company or all or at least 50% of the total gross value of all of the assets
of the Company (as described in herein), directly or indirectly) (the “Resulting
Entity”) outstanding immediately after such transaction, in substantially the
same proportions relative to each other as their ownership immediately prior to
such transaction; and (ii) no Person (other than any Person that beneficially
owned, immediately prior to such reorganization, merger, consolidation, sale or
other disposition, directly or indirectly, Voting Units representing more than
50% of the combined voting power of the Company’s then outstanding Voting Units)
beneficially owns, directly or indirectly, more than 50% of the combined voting
power of the then outstanding capital stock of the Resulting Entity.

 

- 7 -



--------------------------------------------------------------------------------

  (c) Notwithstanding the foregoing and for the avoidance of doubt, a Chrysler
IPO shall not constitute a Change of Control.

10. Adjustment Provisions.

(a) In the event of an adjustment in the capitalization of the Company
(including, without limitation, a recapitalization, reorganization, membership
interest split, combination of membership interests, merger, consolidation,
split-up, spin-off, exchange of equity securities, warrants or rights offering
to purchase equity securities at a price substantially below value, or other
similar corporate event that affects the equity securities of the Company,
including a Change of Control, or an extraordinary membership distribution
(other than a regular distribution)), in any case such that, in the Committee’s
sole discretion, an adjustment is required in order to preserve, or to prevent
the enlargement of, the benefits or potential benefits intended to be made
available under the Plan to the holders of outstanding Awards, then the
Committee shall, in its sole discretion, and in such manner as the Committee may
deem equitable, adjust any or all of (i) the number of Awards and the number and
kind of equity securities or membership interests which thereafter relate to
Awards that may be granted under the Plan, (ii) the number of Awards and the
number and kind of equity securities or membership interests underlying
outstanding Awards, (iii) the factors and manner by which the value of the Units
are determined, and (iv) any other affected term or condition of the Plan and/or
outstanding Awards (including performance goals, metrics and targets underlying
outstanding Awards).

(b) Without limiting the generality of Section 10(a), in the event of a Chrysler
IPO, each Restricted Share Unit and Performance Share Unit shall be equitably
converted, as determined by the Committee, into restricted stock units and
performance share units, as applicable, of the resulting publicly-held company;
provided, however, that any settlement of Awards in shares of the Company’s
stock shall be subject to Member voting (and any other applicable) requirements
of the Operating Agreement.

11. Substitution and Assumption of Awards. The Board or the Committee may
authorize the issuance of Awards under this Plan in connection with the
assumption of, or substitution for, outstanding Awards previously granted to
individuals who become employees of the Company or any Subsidiary as a result of
any merger, consolidation, acquisition of property or stock, or reorganization,
upon such terms and conditions as the Committee may deem appropriate.

12. Forfeiture or Recoupment of Awards. Awards granted under this Plan will be
subject to forfeiture or recoupment as required by applicable law (including,
without limitation, Section 304 of the Sarbanes-Oxley Act of 2002) and any
policy of the Company as may apply from time to time.

 

- 8 -



--------------------------------------------------------------------------------

13. Nontransferability. No Awards granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.

14. Taxes. The Company or any affiliate of the Company shall be entitled to
withhold, or require the Participant to remit to the Company or such affiliate,
the amount of any federal, state, local and foreign tax attributable to any
amounts payable under the Plan, after giving notice to the Person entitled to
receive such payment, and, to the extent permitted by Code Section 409A, the
Company may defer making payment as to any Award, if any such tax is payable,
until indemnified to its satisfaction.

15. Duration of the Plan. No Award shall be made under the Plan more than ten
years after the date of its adoption by the Board; provided, however, that the
terms and conditions applicable to any Award granted on or before such date may
thereafter be amended or modified by mutual agreement between the Company and
the Participant, or such other Person as may then have an interest therein.

16. Amendment and Termination. The Board or the Committee may amend the Plan
from time to time or terminate the Plan at any time. However, unless expressly
provided in an Award Agreement or the Plan, no such action shall reduce the
amount of any existing Award or modify or amend the terms and conditions thereof
without the Participant’s consent if such modification or amendment would
materially adversely affect the rights of the Participant; provided, however,
that the Committee may amend or terminate an Award to comply with changes in
applicable law without a Participant’s consent.

The Company shall obtain Member approval of any Plan amendment to the extent
necessary to comply with the Operating Agreement and any applicable laws and
regulations.

17. Other Provisions.

(a) In the event any Award under this Plan is granted to a Participant who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion: (i) modify the provisions of the Plan as they pertain to
such individuals to comply with applicable foreign law, regulation or accounting
rules consistent with the purposes of the Plan; and (ii) cause the Company to
enter into an agreement with any local Subsidiary pursuant to which such
Subsidiary will reimburse the Company for the cost of such equity incentives.

(b) Neither the Plan nor any Award shall confer upon a Participant any right
with respect to continuing the Participant’s employment or service with the
Company or any of its Subsidiaries; nor interfere in any way with the
Participant’s right or the Company’s or a Subsidiary’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
applicable laws and any enforceable agreement between the Participant and the
Company or a Subsidiary, as applicable.

 

- 9 -



--------------------------------------------------------------------------------

(c) In the event any provision of the Plan shall be held to be illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
such illegal or invalid provisions had never been contained in the Plan.

(d) Notwithstanding any provision to the contrary, the Company shall have no
liability to deliver any Award or make any other distribution of benefits under
the Plan unless such delivery or distribution would comply with all applicable
laws (including, without limitation, the requirements of the United States
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended).

(e) In no event shall a Participant have any rights as a Member.

(f) Payments and other benefits received by a Participant under an Award made
pursuant to the Plan generally shall not be deemed a part of a Participant’s
compensation for purposes of determining the Participant’s benefits under any
other employee benefit plans or arrangements provided by the Company or a
Subsidiary, unless the Committee expressly provides otherwise in writing or
unless expressly provided under such other plan or arrangement.

(g) Nothing in the Plan or any agreement entered into pursuant to the Plan shall
be construed as limiting or preventing the Company or any affiliate of the
Company from taking any action with respect to the operation or conduct of its
business that it deems appropriate or in its best interest.

18. Governing Law. Subject to Section 17(a) hereof, the Plan and any actions
taken in connection herewith shall be governed by and construed in accordance
with applicable federal law of the United States of America and, to the extent
not pre-empted thereby or inconsistent therewith, the laws of the State of
Michigan, United States of America, without regard to any jurisdiction’s
conflict of laws principles. BY ACCEPTING ANY AWARD UNDER THE PLAN, THE
PARTICIPANT EXPRESSLY AND IRREVOCABLY AGREES TO SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL COURT LOCATED IN DETROIT, MICHIGAN OR ANY STATE
COURT LOCATED IN OAKLAND COUNTY, MICHIGAN, UNITED STATES OF AMERICA IN RESPECT
OF ANY MATTER RELATING THE PLAN THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED IN
ACCORDANCE WITH SECTION 19 HEREOF, INCLUDING, WITHOUT LIMITATION, ANY ACTION OR
PROCEEDING TO COMPEL ARBITRATION OR TO ENFORCE AN ARBITRATION AWARD.

19. Arbitration. Any and every dispute or difference arising under, or in
relation to the Plan, including any dispute or difference as to the validity,
meaning or effect hereof, shall be finally settled by arbitration in Oakland
County, Michigan, United States of America under the Rules of the United States
Federal Arbitration Act. The arbitration award shall be final and binding and
shall deal with the question of the costs of arbitration and all matters
relating thereto. The arbitrator is not empowered to award damages in excess of
reasonable actual damages.

 

- 10 -



--------------------------------------------------------------------------------

20. Unfunded Plan. Unless otherwise determined by the Committee, the Plan shall
be unfunded and shall not create (or be construed to create) a trust or a
separate fund or funds. The Plan shall not establish a fiduciary relationship
between the Company and any Participant or other Person. To the extent any
Person holds any rights by virtue of an Award under the Plan, such right (unless
otherwise determined by the Committee) shall be not greater than the right of an
unsecured general creditor of the Company.

21. Code Section 409A. Awards granted under the Plan generally are intended to
either be exempt from or comply with Code Section 409A and shall be interpreted
accordingly. Notwithstanding any contrary provision of the Plan or any agreement
or notice governing any Award, the following provisions shall apply if and to
the extent any payment made pursuant to an Award is determined to be “deferred
compensation” that is subject to (and not exempt from) Code Section 409A:

(a) Such payment shall comply with Code Section 409A and, accordingly, to the
maximum extent permitted, the Plan shall be interpreted, and such payment shall
be made under such other conditions determined by the Committee that cause such
payment, to be in compliance with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of the Plan or an Award providing for the payment of
any amounts upon or following a Participant’s termination date unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, applying the default rules thereof.

(c) With respect to any payment that is otherwise payable upon a Participant’s
separation from service, in the event the Participant is a “specified employee”
(as defined in Code Section 409A), to the extent required by Code Section 409A,
any such payment that would otherwise have been payable in the first six months
following the Participant’s separation from service date will not be paid to the
Participant until the date that is six months and one day following the
Participant’s separation from service date (or, if earlier, the Participant’s
date of death), with any such deferred payments being paid in a lump sum;
provided that, thereafter, the remainder of any such payments shall be payable
in accordance with the terms of the Plan or the Award Agreement, as the case may
be.

(d) Whenever a payment under the Plan or an Award Agreement specifies a period
within which such payment may be made, the actual date of payment within the
specified period shall be within the sole discretion of the Committee.

(e) With respect to any payment that is otherwise payable to a Participant upon
a Change of Control, no payment shall be made unless such Change of Control
constitutes a “change in the ownership of the corporation”, “a change in
effective control of the corporation”, or “a change in the ownership of a
substantial portion of the assets of the

 

- 11 -



--------------------------------------------------------------------------------

corporation” within the meaning of Code Section 409A; provided that if such
Change of Control does not constitute a “change in the ownership of the
corporation”, “a change in effective control of the corporation”, or “a change
in the ownership of a substantial portion of the assets of the corporation”
within the meaning of Code Section 409A, then the Award for which such payment
applies shall still fully vest upon such Change of Control, but shall be payable
upon the original schedule contained in the Award Agreement (subject to
Section 21(c)). With respect to any payment that is otherwise payable to a
Participant upon a disability, then no payment shall be made unless such
disability constitutes “disability” within the meaning of Code Section 409A;
provided that if such disability does not constitute “disability” within the
meaning of Code Section 409A, then the Award for which such payment applies
shall still fully vest upon such disability, but shall be payable upon the
original schedule contained in the Award Agreement (subject to Section 21(c)).

(f) In no event shall any payment under the Plan that constitutes “deferred
compensation” for purposes of Code Section 409A be offset by any other payment
pursuant to the Plan or otherwise.

(g) To the extent required under Code Section 409A, (i) any reference herein to
the term “Plan” shall mean this Plan and any other plan, agreement, method,
program, or other arrangement, with which this Plan is required to be aggregated
under Code Section 409A, and (ii) any reference herein to the term “Company”
shall mean the Company and all Persons with whom the Company would be considered
a single employer under Code Section 414(b) or 414(c).

The Company and its Subsidiaries and affiliates shall have no liability for any
tax imposed on a Participant under Code Section 409A, and if any tax is imposed
on a Participant, the Participant shall have no recourse against the Company and
its Subsidiaries and affiliates for payment of any such tax. Notwithstanding any
provisions of this Plan, if any modification of an Award causes an Award that
would otherwise be exempt from Code Section 409A to constitute deferred
compensation under Code Section 409A, the Committee may rescind such
modification in accordance with Code Section 409A; provided, that the Company
and its Subsidiaries do not guarantee to any Participant or any other Person
with an interest in an Award that any Award intended to be exempt from Code
Section 409A shall be so exempt, nor that any Award intended to comply with Code
Section 409A shall so comply.

22. Successors and Assigns. The Plan shall be binding on the Company and all
Participants and their respective heirs, executors, agents, trustees,
administrators, successors and assigns.

23. Gender, Singular, Plural, Captions. Where the context of the Plan permits,
words in the masculine gender shall include the feminine gender, the plural form
of a word shall include the singular form, and the singular form of a word shall
include the plural form. In addition, the captions of the Sections of the Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

- 12 -



--------------------------------------------------------------------------------

24. Effective Date and Applicability. This Plan shall be effective as of
February 23, 2012, as adopted by the Committee, and the provisions contained
herein shall apply with respect to any and all Awards granted on or after
February 23, 2012.

 

- 13 -